DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 01/13/2022.  Claims 1-24 are pending.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.
Regarding the 112 rejection the applicant argue that the amendment overcame the rejection.  The examiner notes that the amendments caused a new issue.  Please review the rejections.

Regarding the 101 rejection, the applicant argues that the claims are directed to statutory subject matter and that none of the claims are directed to judicial exception of an abstract idea.  The applicant argues there are tangible physical features – cameras, borehole, drill pipe segment, computer vision processor and at least one piece of equipment of a drilling rig.  The applicant argues that the claims recite a practical 
In response to the applicant’s arguments, the examiner respectfully disagrees.  It is noted that in MPEP 2106 – there is a flow chart for analysis. Step one of subject matter eligibility test is yes (statutory subject matter), then Step 2A is it an abstract idea? Yes. Does the claim recite additional elements that amount to significant more than judicial exception? No.  The applicant argued that there are tangible physical features but the examiner notes that the cameras are extra solution activity and the computer vision system, “computer vision system,” “instructions” “computer vision processor” are have been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality). MPEP § 2106.05(d), II. Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” MPEP § 2106.05(f). “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. MPEP § 2106.05(g). See the rejection for more details of the each of these sections. 



Regarding claim 1, 13, and 22, the applicant argues that Ellis fails to teach a region of above a borehole and does not teach determine if the drill pipe segment enters or exists the region of interest or update a pipe tally report.
In response the argument, the examiner respectfully disagrees and notes the change in scope of the claim language. Ellis discloses each camera has a field of view that includes a region of interest above a borehole of a well being drilled by a drilling rig (Figure 7, 702, 704 Page 8-9, paragraph 0078, Page 5, paragraph 0056-0057, 0060).  
Ellis discloses determine if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras (Page 8, paragraph 0078, Page 5, paragraph 0057, 0060), and update the registration of data responsive to determining that the drill pipe segment enters or exits the region of interest in the field of view of the 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention.  

The applicant stated the arguments are applied to the dependent claims of 1, 13 and 22.  
In response to the arguments the examiner respectfully disagrees.  Please see above for the response to the arguments.  It is noted that there was a minor typographical error on the heading for the rejection of claim 18 – the heading listed 14 and 19 and did not include 18 (it was rejected under that header).  
Regarding the double patenting rejection, the applicant argues that Ellis and Austefjord fail to teach or suggest all the features.  
In response to the arguments, the examiner respectfully disagrees.  The examiner notes that the applicant did not provide why the references do not teach the .  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1 recites one or more cameras, wherein each camera has a field of view that includes a region of interest, wherein the region of interest comprises region above a borehole of a well being drilled by a drilling rig; and a computer vision processor operably coupled to the one or more cameras, the computer vision processor configured to receive, from the one or more cameras, visual data from relating to a drill pipe segment in the region of interest and configured to provide instructions to at least one piece of equipment of the drilling rig, wherein the computer vision processor is adapted to identify the drill pipe segment, determine if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras, and update a pipe tally report responsive to determining that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras. Claim 13 recites 
 	The limitation of receiving visual data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is that in claim 1 other than reciting one or more cameras, a computer vison processor and providing instruction 
i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The limitations reciting “computer vision system,” “instructions” “computer vision processor” have been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality). MPEP § 2106.05(d), II. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). See MPEP § 2106.05(d), II.  
“Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer…..Thus, for example, 
The Supreme Court has identified additional elements as mere instructions to apply an exception in several cases… The [Alice] Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 134 S. Ct. at 2359-60, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no substantial practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that “apply it” in a computer. Id. MPEP § 2106.05(f). 
The claims include “one more cameras” a plurality of cameras: an extra solution activity. “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.” See MPEP § 2106.05(g)
“As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that “[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance.”  See MPEP § 2106.05(g)
	
Claims 1, 13 and 22 are directed to an abstract idea.  Claims 1, 13 and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The dependent claims 2-12, 14-21 and 23-24 further describe steps relating to the processing steps. The claims are not patent eligible.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3-4, 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 15 (and corresponding dependent claims 4 and 16) recite “wherein the drill pipe comprises a plurality of drill pipe segments joined together.”  The applicant's specification discloses adding drill pipe segments to the drill string in paragraph 0030 (and support is found in Page 8, lines 5-9 of 14/939,089 and paragraph 0020 of 62/078,577).   
Claim 4 and 16 recite both a number of drill pipes and drill pipe stands.  It is noted that the claim 4 and 16  no longer refers to the drill pipe segments (before the segments included the drill pipes) and the specification in paragraph 0012 recite number of pipe stands and pipe segments.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 13, 15 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 and 15 recites the limitation “the drill pipe" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “a region of interest" in line 5 (see line 3 for first instance).  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation "the drill pipe elevator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al (US 2013/0275100 and hereafter referred to as “Ellis”) in view of Abdollahi et al (US 2009/0159294 and hereafter referred to as “Abdollahi”) and Anghelescu (US 2017/0284184 and hereafter referred to as “Anghelescu”).	
Regarding claim 1, Ellis discloses a computer vision system for a drilling rig, the system comprising: 
one or more cameras, wherein each camera has a field of view that includes a region of interest above a borehole of a well being drilled by a drilling rig (Figure 7, 702, 704, Page 5, paragraph 0056-0057), and 
a computer vision processor operably coupled to the one or more cameras (Page 8, paragraph 0076, 0078, processors, controller, encoder, Figure 7, 706, 310), the computer vision processor configured to receive, from the one or more cameras,  visual data relating to a drill pipe segment (Page 5, paragraph 0056-0057, 0060, Page 8-9, paragraph 0078,  Figure 7), wherein the computer vision processor is adapted to identify the drill pipe segment (Page 8-9, paragraph 0078, Page 5, paragraph 0056-
Ellis does not teach providing instructions to a piece of drilling equipment.  Ellis discloses registering the counts due to movement /entering and exiting region of interest but does not explicitly disclose a pipe tally report.  
Abdollahi discloses a computer vision system for a drilling rig, the system comprising: one or more drill pipe segments (Page 2, paragraph 0042); one or more cameras, wherein each camera has a field of view that includes a region of interest comprising region above the borehole (Page 6, paragraph 0071 (Page 6, paragraph 0071) and the one or more camera is positioned to view a drill pipe segment (Page 6, paragraph 0070-0072); a computer vision processor in data communication with the one or more cameras and configured to provide instructions to at least one piece of equipment of the drilling rig (Page 2, paragraph 0042, Page 5-6, paragraph 0070- 0072, Page 9, paragraph 0100); the computer vision processor configured to receive visual data from the one or more cameras relating to the drill pipe segment processor (Page 2, paragraph 0042, Page 5-6, paragraph 0070- 0072, Page 9, paragraph 0100); and configured to identify a drill pipe segment based on the received visual data (Page 5-6, paragraph 0070- 0072).  Therefore it would have been obvious to one of ordinary skill in 
The combination does not explicitly disclose a pipe tally report.
Anghelescu discloses wherein the computer vision processor is configured to generate a pipe tally report (Page 3, paragraph 0022).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Anghelescu in order to not having a time consuming process of manually entering data (Page 1, paragraph 0003) as disclosed by Anghelescu.
Regarding Claim 2, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  Abdollahi discloses wherein the one or more cameras are configured to simultaneously view a top and a bottom of the drill pipe segment when the drill pipe segment is positioned above the borehole (Page 11, paragraph 0120-0125). Same motivation as above. 
Regarding Claim 5, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  Abdollahi discloses wherein the vertical region above the borehole (Page 6, paragraph 0071).   Same motivation as above.
Regarding Claim 6, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  Abdollahi discloses further comprising a support vector machine, wherein the support vector machine is configured to recognize a drill pipe segment (Page 11, paragraph 0120-0125).  Same motivation as above.  

Regarding Claim 9, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  Ellis discloses wherein the pipe tally report (registered data) comprises information about at least one of a pipe length, a pipe diameter, a time a pipe is added to a drill string, or a time a pipe is removed from a drill string (Page 3, paragraph 0031). See also rejection of claim 1 with Anghelescu discloses a pipe tally report (Page 3, paragraph 0022).   Same motivation as above.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Abdollahi and Anghelescu as applied to claim 2 above, and further in view of Erge et al (US 2015/0134257 and hereafter referred to as “Erge”).
Regarding Claim 3, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 2.  The combination is silent on the drill pipe segment comprises a plurality of drill pipes joined together.  Erge discloses wherein the drill pipe comprises a plurality of drill pipe segments joined together (paragraph 0052).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Kruspe in order to allow 
Regarding Claim 4, Ellis, Abdollahi and Anghelescu and Erge disclose all the limitations of Claim 3.  Anghelescu discloses a pipe tally reporting comprising data reporting on number of drill pipes (Page 3, paragraph 0022).  Erge discloses wherein the pipe tally report comprises data reporting on both a number of drill pipes and drill pipe stands in the well (paragraph 0052, 0059).  Same motivation as above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Abdollahi and Anghelescu as applied to claim 1 above, and further in view of Kruspe et al (US 2015/0345261 and hereafter referred to as “Kruspe”).
Regarding Claim 7, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  The combination is silent on estimating velocity.  Kruspe discloses wherein the computer vision processor is configured to estimate the velocity of a drill pipe segment (Page 1, paragraph 0004).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Kruspe in order to improve reliability about obtaining information (Page 1, paragraph 0002) as disclosed by Kruspe.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Abdollahi and Anghelescu as applied to claim 1 above, and further in view of Gleitman et al (US 2017/0152729 and hereafter referred to as “Gleitman”).

Regarding Claim 11, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1. The combination is silent on the limitations. Gleitman discloses wherein the processor is configured determine the diameter of a detected pipe segment and to issue an alarm if the diameter of a detected pipe segment does not match the diameter of a pipe segment previously added to or removed from a drill string (Page 2, paragraph 0023-0025).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Gleitman in order to adjust drilling locations (Page 1, paragraph 0010) as disclosed by Gleitman.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Abdollahi and Anghelescu as applied to claim 1 above, further in view of Austefjord et al (US 2013/0345878 and hereafter referred to as “Austefjord”).
Regarding Claim 12, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 1.  The combination is silent on the computer vision processor is configured to utilize adaptive background estimation and background subtraction to detect and localize a pipe segment and wherein, upon detecting a pipe segment, the computer vision processor is configured to halt adaptive background updating for a predetermined period of time.  Austefjord discloses wherein the computer vision processor is configured to utilize adaptive background estimation and background subtraction to detect and localize a pipe segment and wherein, upon detecting a pipe segment, the computer vision processor is configured to utilize adaptive background updating for a predetermined period of time (Page 2, paragraph 0053).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Austefjord in order to make certain that the iron roughneck was at a correct height (Page 1, paragraph 0007) as disclosed by Austefjord.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu. 
Regarding Claim 13, Ellis discloses a method for locating a drill pipe segment with computer vision, the method comprising: 

analyzing the visual data with a computer vision processor and identifying the drill pipe segment (Page 8-9, paragraph 0078, Page 5, paragraph 0056-0057, 0060, Page 3, paragraph 0028); 
determining, using the computer vision processor, if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras (Page 8-9, paragraph 0078, Page 5, paragraph 0056-0057, 0060, Page 3, paragraph 0028); 9 
18182395V. 1updating registering of data responsive to the determination that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras (Page 8-9, paragraph 0078, Page 5, paragraph 0056-0057, 0060, Page 3, paragraph 0028).  
Ellis discloses registering the counts due to movement /entering and exiting region of interest but does not explicitly disclose a pipe tally report.
Anghelescu discloses wherein the computer vision processor is configured to generate a pipe tally report (Page 3, paragraph 0022).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ellis to include the missing limitations as taught by Anghelescu in order to not having a time consuming process of manually entering data (Page 1, paragraph 0003) as disclosed by Anghelescu.

Claims 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu  as applied to claim 13 above, and further in view of Gleitman.
Regarding Claim 14, Ellis and Anghelescu disclose all the limitations of Claim 13.  The combination is silent on the missing limitation.  Gleitman discloses further comprising estimating the length and diameter of a drill pipe segment based on the visual data (Page 4, paragraph 0025).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Gleitman in order to adjust drilling locations (Page 1, paragraph 0010) as disclosed by Gleitman.
Regarding Claim 18, Ellis and Anghelescu discloses all the limitations of Claim 13.  The combination discloses wellsite date with number of drill pipe segments (Anghelescu: paragraph 0022) and length of drill pipe segments (paragraph 0031) but is silent on the missing limitation.  Gleitman discloses further comprising generating a well state report comprising at least one of the number of drill pipe segments in a well bore, the diameter of a drill pipe segment, the length of a drill pipe segment, or the time a drill pipe segment was added to a drill string (Page 1, paragraph 0013, Page 2, paragraph 0024-0026).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Gleitman in order to adjust drilling locations (Page 1, paragraph 0010) as disclosed by Gleitman.
.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu as applied to claim 13 above, and further in view of Erge et al (US 2015/0134257 and hereafter referred to as “Erge”).
Regarding Claim 15, Ellis and Anghelescu disclose all the limitations of Claim 13.  The combination is silent on the drill pipe segment comprises a plurality of drill pipes joined together.  Erge discloses wherein the drill pipe comprises a plurality of drill pipe segments joined together (paragraph 0052).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Erge in order to allow for well bore hole cleaning without increased risk of a drill string becoming stuck (Page 1, paragraph 0004) as disclosed by Erge.
.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu as applied to claim 13 above, further in view of Austefjord.
Regarding Claim 17, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 13.  The combination is silent on the recording a location and an orientation of the one or more cameras; and calibrating the location of the one or more cameras using a fiducial object.  Austefjord discloses wherein the computer vision processor is configured to utilize adaptive background estimation and background subtraction to detect and localize a pipe segment and wherein, upon detecting a pipe segment, the computer vision processor is configured to utilize adaptive background updating for a predetermined period of time (Page 2, paragraph 005 comprising recording the location and pose of the one or more cameras mounted to the oil rig (Page 2, paragraph 0052); and calibrating the location of the one or more cameras using a fiducial object (Page 2, paragraph 0053 – background is the fiducial).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Austefjord in order to make certain that the iron roughneck was at a correct height (Page 1, paragraph 0007) as disclosed by Austefjord.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu as applied to claim 13 above, and further in view of Wang et al (US 2012/0123756 and hereafter referred to as “Wang”).
Regarding Claim 20, Ellis and Anghelescu disclose all the limitations of Claim 13.  The combination is silent on further comprising applying shape and size constraints to the visual data to reduce false alerts. Wang discloses comprising applying shape and size constraints to the visual data to reduce false alerts (Page 11-12, paragraph 0083).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Wang in order to have better drilling performance (Page 1, paragraph 0005) as disclosed by Wang.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu as applied to claim 13 above, and further in view of Kruspe.
Regarding Claim 21, Ellis, Abdollahi and Anghelescu disclose all the limitations of Claim 13.  The combination is silent on estimating velocity.  Kruspe discloses wherein the computer vision processor is configured to estimate the velocity of a drill pipe segment (Page 1, paragraph 0004).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Kruspe in order to improve reliability about obtaining information (Page 1, paragraph 0002) as disclosed by Kruspe.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu and Gleitman.
Regarding Claim 22, Ellis discloses a computer vision system for a drilling rig, the system comprising: 10 
a plurality of cameras,, wherein each camera has a field of view that includes a region of interest (Figure 7, 702, 704, Page 8-9, paragraph 0078, Page 5, paragraph 0056-0057, 0060), wherein the region of interest comprises a region above a borehole of a well being drilled by a drilling rig (Page 8-9, paragraph 0078, Page 5, paragraph 0056-0057, 0060, Page 3, paragraph 0028); and 
a computer vision processor operably coupled to the one or more cameras (Page 8, paragraph 0076, 0078, processors, controller, encoder, Figure 7, 706, 310), the computer vision processor configured to receive visual data from the plurality of cameras relating to a portion of a drill pipe segment in the region of interest  and configured to identify the drill pipe segment (Page 5, paragraph 0056-0057, 0060, Page 8, paragraph 0078, Figure 7), wherein the computer vision processor is configured to: generate a first record by adding an entry into a pipe tally record when the drill pipe segment exits the region of interest in the field of view of at least one camera of the plurality of cameras in a direction of the wellbore (Page 8-9, paragraph 0078, Page 5, paragraph 0056-0057, 0060).
Ellis discloses registering the counts due to movement /entering and exiting region of interest but does not explicitly disclose a pipe tally report, generate a first pipe tally report by adding an entry into a pipe tally record, receive a second pipe tally report; 
Anghelescu discloses wherein the computer vision processor is configured to generate a pipe tally report (Page 3, paragraph 0022).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ellis to include the missing limitations as taught by Anghelescu in order to not having a time consuming process of manually entering data (Page 1, paragraph 0003) as disclosed by Anghelescu.
The combination is silent on receive a second pipe tally report; and issue an alert if the first pipe tally report does not match the second pipe tally report.  
 Anghelescu discloses various pipe tally reports (paragraph 0022).  The combination is silent on wherein the computer vision processor is configured to receive a second pipe tally report and issue an alert if the generated pipe tally report does not match the received second pipe tally report. 
Gleitman discloses wherein the computer vision processor is configured to receive a second pipe tally report and issue an alarm if the generated pipe tally report does not match the received second pipe tally report (Page 4, paragraph 0025, Page 5, paragraph 0035).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Gleitman in order to adjust drilling locations (Page 1, paragraph 0010) as disclosed by Gleitman.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Anghelescu and Gleitman as applied to claim 22 above, further in view of Abdollahi. 
Regarding Claim 23, Ellis, Anghelescu and Gleitman disclose all the limitations of Claim 22.  The combination is silent on the limitation. Abdollahi discloses wherein the computer vision processor is further configured to determine if the visual data comprises a predetermined condition and provide an alert or halt operation of a drill pipe elevator in response to a presence of the predetermined condition (Page 9, paragraph 100, Page 6, paragraph 0070-0072).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ellis to include the missing limitations as taught by Abdollahi in order to protect human lives (Page 1, paragraph 0005) as disclosed by Abdollahi.
Regarding Claim 24, Ellis, Anghelescu and Gleitman disclose all the limitations of Claim 22. The combination is silent on the limitation.  Abdollahi discloses wherein the computer vision processor is further configured to alter an operation of the drill pipe elevator based on the visual data received from the plurality of cameras (Page 9, paragraph 100, Page 6, paragraph 0070-0072).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ellis to include the missing limitations as taught by Abdollahi in order to protect human lives (Page 1, paragraph 0005) as disclosed by Abdollahi.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-7, 9-14, 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-5, 7-11, 13-16, 18-21, 23-25 of U.S. Patent No. 10,982,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than US 10,982,950.


Regarding Claim 1 of the instant application corresponds to
Claim 1 and 3 of US 10,982,950
A computer vision system for a drilling rig, the system comprising: 






one or more cameras, wherein each camera has a field of view that includes a region of interest, wherein the region of interest comprises a region above a borehole of a well being drilled by a drilling rig; and 

a computer vision processor operably coupled to the one or more cameras, the computer vision processor configured to receive visual data from the one or more cameras relating to the drill pipe segment and configured to provide instructions to a at least one piece of equipment of the drilling rig, wherein the computer vision processor is adapted to identify the drill pipe segment, determine if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras, and 


update a pipe tally report responsive to determining that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras.  
system for oil rigs comprising: 
one or more drill pipe segments; a drill pipe elevator, wherein the drill pipe elevator is operably connected to a computer vision processor and configured to receive instructions from the computer vision processor; 
one or more cameras mounted to an oil rig, wherein at least one camera has a field of view that includes a region of interest, and is positioned to view a drill pipe segment entering a bore hole of a wellbore; and 

a computer vision processor in data communication with the one or more cameras, the computer vision processor configured to receive visual data from the one or more cameras and configured to detect and localize a drill pipe segment based on the received visual data, 
wherein the computer vision processor is configured to alter drill pipe elevator operations based on the visual data received from the one or more cameras, and 
wherein the computer vision processor is configured to generate a pipe tally report, wherein the generation of the pipe tally report further comprises adding an entry into a pipe tally record when the drill pipe segment exits the region of interest in the field of view of the at least one camera in a direction of the wellbore.

Claim 3:  The system of claim 1, wherein the region of interest includes a vertical region above the wellbore.

	
	Claims 2, 5-7, 9-14, 16,318-24 of the instant application corresponds to 2-5, 7-11, 13-16, 18-21, 23-25 of US 10,982,950. Note Claim 20 and 25 of US 10,982,950 of corresponds to claim 13 and 22 of the instant application. 


Claim 1 and 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of copending Application No. 14/939,089 (reference application) in view of Ellis and Austefjord.  

Regarding Claim 1 and 8 of the Instant Application
Corresponds to Claim 1 of US 14/939,089
A computer vision system for a drilling rig, the system comprising: 


one or more cameras, wherein each camera has a field of view that includes a region of interest, wherein the region of interest comprises a region above of a well being drilled by a drilling rig; and 
a computer vision processor operably coupled to the one or more cameras, 
the computer vision processor configured to receive visual data from the one or more cameras relating to the drill pipe segment and 
configured to provide instructions to at least one piece of equipment to the drilling rig, 
See claim 8 below



wherein the computer vision processor is adapted to identify the drill pipe segment, determine if the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras, and 
update a pipe tally report responsive to determining that the drill pipe segment enters or exits the region of interest in the field of view of the one or more cameras.  
A system for locating, measuring, counting, aiding or adjusting a handling of drill pipes, the system comprising: 
at least one camera, said camera operably connected to at least one processor, wherein said at least one camera is capable of gathering visual data regarding detecting; 
and localizing at least one of a drill pipe, a roughneck, or a drill pipe elevator, measuring a length or a diameter of the drill pipe or a drill pipe stand, and 
transmitting the data to the at least one processor; the at least one processor configured to analyze the visual data, 

the processor operably connected to the drill pipe elevator and configured to adjust, alter, or halt elevator operations in response to visual data that indicates a scenario within or outside of a pre-determined condition ; and, 
at least one logging system connected to said at least one processor for recording said data.
wherein the computer vision processor is further configured to determine if the visual data comprises a predetermined condition and provide an alert or halt operation of a drill pipe elevator in response to a presence of the predetermined condition.




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

February 8, 2022